Per Curiam.

We think that the exceptions taken during the trial are without merit. The writing on the back of the lease was properly excluded. The statements in the answer set forth, a' separate special defense and do not amount to a counterclaim requiring a reply. The remark of counsel that an offer of judgment had been made, being addressed to the court, did not in any way affect the interests of the defendants with the jury.
The judgment and order appealed from should be affirmed, with costs.
Present: Fitzsimons, Oh. J., Conlan and O’Dwyer, JJ.
Judgment and order affirmed, with costs.